Citation Nr: 0001583	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969 
and from June 1970 to December 1980.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1996 rating decision, which denied entitlement to 
TDIU.  Following the veteran's disagreement with that 
decision, and issuance of a statement of the case (SOC) in 
February 1997, the veteran submitted a timely substantive 
appeal in September 1998, within 60 days after the issuance 
of a supplemental statement of the case in July 1998.

REMAND

In the veteran's September 1998 substantive appeal for an 
award of TDIU, the veteran also expressed disagreement with 
the July 1998 denial of service connection for degenerative 
joint disease of the cervical spine as secondary to low back 
strain, and also expressed disagreement with the evaluations 
assigned for service-connected left knee and low back 
disabilities.  The veteran also raised what appears to be a 
new claim for service connection for bilateral shoulder 
impingement.  The Board notes that a statement of the case 
(SOC) as to the issue of service connection for degenerative 
changes of the cervical spine was issued in November 1999, 
but the RO has not issued an SOC as to any other issue with 
which the veteran expressed disagreement after initiating 
appeal for TDIU.

The issue before the Board on appeal is the veteran's claim 
that he is unable to secure or follow a substantially gainful 
occupation as the result of these disabilities, and that he 
is therefore entitled to a total rating based on individual 
unemployability by reason of service-connected disability.  
The veteran maintains that his service-connected disabilities 
are more severely disabling than reflected in the current 60 
percent combined evaluation.  He also contends that he is 
entitled to service connection for additional disorders.  

The determination of the veteran's claims for service 
connection for cervical spine and shoulder disorders, and his 
claims for increased evaluations for his service-connected 
disabilities could significantly affect his claim of 
entitlement to TDIU, especially since the veteran does not 
currently meet the schedular criteria for TDIU, but might 
meet such criteria if any of the service connection claims 
are granted or any of the current evaluations for service-
connected disabilities are increased.  Such issues, which may 
have an effect on the issue on appeal, are "inextricably 
intertwined," in that they are so closely tied together with 
the issue on appeal that a final decision on one issue cannot 
be rendered until a decision on the other issue(s) has been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board must therefore defer action on the issue 
of entitlement to TDIU at this time.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO must issue the veteran an 
appropriate SOC concerning his claims for 
increased evaluations for his service-
connected disabilities.  

2.  The RO must give the veteran an 
opportunity to submit additional evidence 
and/or argument in response and to submit 
a timely appeal concerning each claim for 
which he has expressed disagreement with 
the determination.  

3.  If any claim continues to be denied, 
and the veteran perfects a timely appeal 
as to the issue, the RO should complete 
any further development, including 
examination or association of clinical 
records, deemed necessary.  If the 
veteran submits additional evidence or 
additional development is conducted, then 
the RO should review the evidence and 
readjudicate assigned disability 
evaluations or determinations as to a 
claim of entitlement to service 
connection.  

4.  After all claims for service 
connection or an increased evaluation 
have been readjudicated and certification 
of appeal of any issue for which the 
veteran submitted timely substantive 
appeal has been competed, then the RO 
should readjudicate the claim of 
entitlement to TDIU.  If the 
determination of the claim of entitlement 
to TDIU remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




